DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 31-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2022.
Applicant’s election without traverse of Group I directed to claims 21-30 in the reply filed on 04/19/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the intersection polyline" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows —
Step 1 - In regard to claims 21-30 which are directed to a process of receiving data,  determining data related to a force system to elicit movement of a tooth, and generating data of a geometry of an attachment which is based off the data of the determined force system, which would be intended to operate on a generic computing device. The various dependent claims all  add only additional data manipulation step or descriptions of the data to be generated. The method is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
Step 2A —In regard to claims 21-30, the claimed invention is directed to an abstract idea(MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05). The claimed invention is directed to a mental process — concepts that are capable of being performed in the human mind or with paper and pencil— including observations, evaluations and judgements. More particularly the receiving of data, generation of data(determining a force system and generating data related to the shape of an attachment based on the force system, are capable of being done mentally (a dentist views a patient’s dentition envisioning force system within their mind or by use of pencil and paper and generates an attachment geometry based on their mental determining could be done via paper and pencil, or by writing out a descriptive arrangement).
It is further noted that orthodontists have long practiced their trade/art of mentally determining the creation of orthodontic force systems and shapes of orthodontic attachments base on those systems, the mental trade of information with a patient by talking and drawing—well before the advent of computers — and are most certainly capable of envisioning and mentally determining a force system to move a tooth and an attachment geometry based on the force system having a clipping plane that would be done using a generic computer.
Step 2B — In regard to claims 21-30 the claimed method steps are capable of being performed mentally and represent nothing more than concepts related to performing mental modeling steps which fall within the judicial exception. Implicit in the claimed invention is the intended use of a computing or data processing device, however, there is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method of receiving data, determining data of a force system, and generating attachment geometry data, improves the manner in which the processing unit operates. The mere recitation in the claims of the intention to operate a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception. The claims do not go beyond  general data manipulation  based on mathematical algorithms with mental image generation.
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101. The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article. The claims set forth instructions of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions. Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm which a person would use in a digital manner of paper and pencil. The claimed method thus falls with the judicial exception to patent eligible subject matter of an abstract idea without significantly more. See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Knopp et al. (US 2003/0198911 A1).
Regarding claim 21, Knopp discloses a method for designing a tooth attachment for eliciting a selected movement of a patient's tooth (Title and abstract), the method comprising: 
receiving a digital model of the patient's tooth (Fig. 1b box 1 “digitize initial tooth arrangement”); 
determining a force system for eliciting the selected movement when applied to the patient's tooth(Fig. 1b box 3 providing multiple incremental data sets of the forces to move the teeth as selected in box 2, paragraph [0009]-[0010]); and
 generating an attachment having a geometry based on the determined force system (paragraph [0010]-[0011], and [0021]  disclosing the method generates an attachment with a shape to permit the movement of the force system with the attachment being generated via modification for the shape needed), 
the attachment extending from an occlusal end to a gingival end (Fig. 10 and 10a showing the attachment extending in the gingival and occlusal axis), 
the gingival end of the attachment geometry comprising a clipping plane surface defined by a plurality of clipping plane parameters (Fig. 10a either elements 105 and 126 both being clipping planes with parameters, further Figs. 1e, 2, 3-9 show various geometries of the attachment 105 that would also be having such planes, being any flat surface), 
the plurality of clipping plane parameters comprising a first angle of the clipping plane surface with respect to an occlusal plane of the patient and a second angle of the clipping plane surface with respect to a second plane extending along longitudinal and buccal-lingual axes of the patient's tooth (Fig. 10 and 10a both element 105 and 126 have first angles in respect the occlusal plane and second angles in relation to a plane longitudinal and buccal-lingual, i.e. sagittal, further Figs. 1e, 2, 3-9 show various geometries of the attachment  105 that would also having such plane parameters as there is not requirement for the angle to be any particular angle and thus any plane would have an angle in relation to its Cartesian coordinates in space).
Regarding 22, Knopp further discloses wherein the plurality of clipping plane parameters further comprise one or more of a clipping plane area, a clipping plane width, or a clipping plane length (Fig. 10a either elements 105 and 126 both being clipping planes with areas, widths, and lengths, further Figs. 1e, 2, 3-9 show various geometries of the attachment 105 that would also having such parameters, as flat surface has come inherent two dimensional length and width, thus having an area mathematically).
Regarding 23 and 27, Knopp further discloses wherein the clipping plane area is bounded by a clipping plane polyline (Fig. 10a element 126 edge with element 105, Fig. 9 element 126 edge with 101) and an intersection polyline between the clipping plane surface and a surface of the digital model of the patient's tooth (Fig 10 element 126 edge line with element 102, Fig. 9 element 1026 edge with 102).
Regarding claim 24, Knopp further discloses wherein the clipping plane width is a distance between a clipping plane polyline and an intersection polyline between the clipping plane surface and a surface of the digital model of the patient's tooth (Fig. 10a element 126 has a width between element 102 and 105, similar with fig. 9 elements 126 and 101 and 102 relation).
Regarding claim 25, Knopp further discloses wherein the clipping plane length is a length of the intersection polyline between the clipping plane surface and a surface of the digital model of the patient's tooth (Fig. 5c with Fig. 10a element 126 has a length between element 118 and where 102 and 105 meet, similar with fig. 9 elements 126 and 101 and 102 relation).

Regarding claim 26, Knopp further discloses wherein the clipping plane surface is normal to a force of the determined force system (All attachments 105 having planes that would be in contact would have a normal/reaction force).
Regarding claim 28 and 29, Knopp further disclose wherein the occlusal end of the attachment is defined in part by a quarter ellipsoid and wherein the clipping plane surface intersects a portion of the quarter ellipsoid (Fig. 10 and 10a element 126 intersects a portion of a part of a quarter ellipsoid of the occlusal side).
Regarding claim 30, Knopp further discloses wherein the height of the clipping plane surface as measured from a gingival edge of the clipping plane surface to an occlusal edge of the clipping plane surface is greater than or equal to 3mm (paragraph [0081] disclosing the length of the attachment being 6mm and the angle of the plane being 60 degrees, thus disclosing via SOHCAHTOA formula a height of 10mm which is greater than then 3mm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        07/30/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772